Holt, J.,
dissenting.
The correctness or incorrectness of a judgment is sometimes susceptible of demonstration. Given courses and distances of a boundary there is no room for difference of opinion as to acreage. Other cases can not with this certainty be settled, to he weighed is intelligence of witnesses, their candor and their opportunities for observation, their interests and the sufficiency or the insufficiency of data at hand. These are matters to he balanced, and it is upon the theory of probabilities that conclusions are reached. Above all they should not shock the conscience of the court, for there is a limit to judicial credulity. Fair-minded men may at times differ as to defects in a chain of reasoning when they should not as to the decision reached. Something is wrong with any reckoning which puts the sea-going ship in the middle of Wisconsin.
The defendant in error is and has been for many years one of the leading merchants in Lexington, intelligent and successful. He claims that within four years from September, 19Í9, to November, 1923, his bank account failed by $14,595.21, to show the true balance to his credit, and that during this time he had no inkling of its manipulation.
It was in that period balanced twenty-four times and statements given to him. He was then a constant borrower from the bank. Intelligent men, certainly successful business men, do not do business in this way. It is possible that the errors now claimed may have been overlooked, but it is not probable. Judgments should not rest upon bare possibilities. That such an error in these circumstances could have escaped his attention is unbelievable.
One Leo Sheridan, a bookkeeper, who was associated *443with Mr. Weinberg in sundry outside enterprises, was an embezzler to the extent of two or three hundred thousand dollars, and his manipulation of this bank’s affairs has produced endless confusion out of which trouble comes.
Not without interest is the fact that these offsets claimed about balance this claimant’s notes executed to the bank.
My conclusion is that this error of $14,000, if there was in fact such an error, could not have escaped the depositor’s notice. If no such error was made he can not recover. If there was such an error and if he knew it, his complaint now comes too late. For these reasons I am constrained to dissent.